EXHIBIT 10.4

PREMIERE GLOBAL SERVICES, INC.
FIRST AMENDMENT TO
FOURTH AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT

           THIS FIRST AMENDMENT to the Fourth Amended and Restated Executive
Employment Agreement (the “First Amendment”) is made and entered into by and
between PREMIERE GLOBAL SERVICES, INC., a Georgia corporation (the “Company”),
and JEFFREY A. ALLRED (the “Executive”), dated as of September 15, 2006.

BACKGROUND STATEMENT:

          WHEREAS, the Company and the Executive entered into that certain
Fourth Amended and Restated Executive Employment Agreement on April 18, 2005, to
be effective as of January 1, 2005 (“the “Original Agreement”); and

          WHEREAS, the Company and the Executive desire to amend the Original
Agreement as set forth herein;

          NOW, THEREFORE, in consideration of and reliance upon the foregoing
and other good and valuable consideration, the adequacy and sufficiency of which
are hereby acknowledged, the Company and the Executive hereby amend the Original
Agreement as follows:

          1.           The first two sentences to Section 1. “Duties” to the
Original Agreement are hereby deleted in their entirety and replaced with the
following:

>           The Company will employ the Executive as its Chief Investment
> Officer. The Executive will have the powers, duties and responsibilities as
> from time to time assigned to him by the Company’s Chief Executive Officer
> consistent with such position, and the Executive will report directly to the
> Chief Executive Officer.

          2.           The following language is hereby added as the second
sentence to Section 2.5. “Severance Pay” to the Original Agreement:

> Any non-renewal of the term of this Agreement by the Company pursuant to
> Section 4 hereof, in contemplation of, or within the twenty-four (24) month
> period following, a Change in Control shall be deemed to constitute a
> termination by the Company without Cause as of the expiration of the
> then-current term of this Agreement.

          3.           Section 7. “Section 409A Compliance” to the Original
Agreement is hereby deleted in its entirety and replaced with the following:

          Section 7.           Section 409A Compliance.

>           Notwithstanding anything in the Agreement to the contrary, if any
> amount or benefit that would constitute “deferred compensation” for purposes
> of Section 409A of the Code, would otherwise be payable or distributable under
> the Agreement by reason of the Executive’s separation from service, then if
> and to the extent necessary to comply with Section 409A of the Code, the
> payment or distribution of such amount or benefit will

--------------------------------------------------------------------------------



> be delayed until the first day following the six (6) month anniversary of the
> Executive’s termination of service. On such date, the Company will pay or
> distribute to the Executive an amount equal to that which the Executive would
> normally have received during such six (6) month period. Thereafter, payments
> and benefits will be paid or distributed as provided in the Original
> Agreement.

          3.           Except as otherwise provided herein, the terms and
conditions of the Original Agreement shall remain in full force and effect.

 

          IN WITNESS WHEREOF, the parties hereto have executed this First
Amendment on the date hereof.

    PREMIERE GLOBAL SERVICES, INC.                  By:      
/s/ Boland T. Jones 
      Boland T. Jones        Chief Executive Officer        ATTEST:         
/s/ L. Scott Askins                
      L. Scott Askins        Secretary                  EXECUTIVE               
  By: 
/s/ Jeffrey A. Allred 
      Jeffrey A. Allred 


--------------------------------------------------------------------------------